

a1057eacarterimage1a02.jpg [a1057eacarterimage1a02.jpg]

EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”), dated January 16, 2020 (the
“Effective Date”) is made by and between Cardtronics USA, Inc., a Delaware
corporation (together with any successor thereof, the “Company”), and Carter
Hunt (“Executive”).
WITNESSETH:
WHEREAS, the Company desires to employ Executive on the terms and conditions,
and for the consideration hereinafter set forth, and Executive desires to be
employed by the Company on such terms and conditions and for such consideration.
NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the sufficiency of which is hereby acknowledged by
the parties, the Company and Executive agree as follows:
ARTICLE I
DEFINITIONS
In addition to the terms otherwise defined herein, for purposes of this
Agreement the following capitalized words shall have the following meanings:
1.1    “Affiliate” shall mean any other Person that owns or controls, is owned
or controlled by, or is under common ownership or control with, such particular
Person. Without limiting the scope of the preceding sentence, the Parent Company
shall be deemed to be an Affiliate of the Company for all purposes of this
Agreement.
1.2    “Average Annual Bonus” shall mean the Executive’s Annual Bonus paid (or
payable) at target.
1.3    “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under
the U.S. Securities Exchange Act of 1934, as amended from time to time (the
“Exchange Act”).
1.4    “Board” shall mean the Board of Directors of the Parent Company.
1.5    “Cause” shall mean a reasonable and good faith determination by the Board
that Executive has (a) engaged in gross negligence, gross incompetence or
willful misconduct in the performance of Executive’s duties with respect to the
Company or any of its Affiliates, (b) refused without proper legal reason to
perform Executive’s duties and responsibilities to the Company or any of its
Affiliates, (c) materially breached any material provision of this Agreement or
any written agreement or corporate policy or code of conduct established by the
Company or any of its Affiliates, (d) willfully engaged in conduct that is
materially injurious to the Company or any of its Affiliates, (e) breached
restrictive covenants in this Agreement or any other agreement between the
Executive and the Company or any of its Affiliates, (f) committed an act of
theft, fraud, embezzlement, misappropriation or willful breach of a fiduciary
duty to the Company or any of its Affiliates, or (g) been convicted of (or
pleaded no contest to) a crime involving fraud, dishonesty or moral turpitude or
any felony (or a crime of similar import in a foreign jurisdiction); provided
that any assertion by the Company of a termination of employment for “Cause”
shall not be effective unless the Company has provided written Notice of Breach
to Executive.
1.6    “Change in Control” shall mean and shall be deemed to have occurred if
any event set forth in any one of the following paragraphs shall have occurred:
(a)
the consummation of a merger of, or other business combination by, the Parent
Company with or involving another entity; a reorganization, reincorporation,
amalgamation, scheme of arrangement or consolidation involving the Parent
Company; or the sale of all or substantially all of the Parent Company’s or the
Company’s Assets to another entity (any of which, a “Corporate Transaction”);
unless, following such Corporate Transaction, (a) the holders of equity
securities of the Parent Company immediately prior to such transaction
beneficially own, directly or indirectly, immediately after such transaction,
equity securities of the resulting or surviving parent entity, the transferee
entity or any new direct or indirect parent entity of the Parent Company
resulting from or surviving any such transaction (such entity, the “Successor
Entity”) entitled to 70% or more





--------------------------------------------------------------------------------




of the votes then eligible to be cast in the election of directors generally (or
comparable governing body) of the Successor Entity in substantially the same
proportion that they owned the equity securities of the Parent Company
immediately prior to such transaction or (b) at least a majority of the members
of the board of directors (or comparable governing body) of the Successor Entity
immediately following the Corporate Transaction were Incumbent Directors
(defined below) at the time of the execution of the initial agreement providing
for such Corporate Transaction;
(b)
upon the dissolution or liquidation of the Parent Company, other than a
liquidation or dissolution into any entity in which the holders of equity
securities of the Parent Company immediately prior to such liquidation or
dissolution beneficially own, directly or indirectly, immediately after such
liquidation or dissolution equity securities of the entity into which the Parent
Company was liquidated or dissolved entitled to 70% or more of the votes then
eligible to be cast in the election of directors generally (or comparable
governing body) of such entity, in substantially the same proportion that they
owned the equity securities of the Parent Company immediately prior to such
liquidation or dissolution;

(c)
when any person or entity, including a “group” as contemplated by
Section 13(d)(3) of the Exchange Act, but excluding any employee benefit plan
sponsored by the Parent Company (or any related trust thereto), acquires or
gains ownership or control (including, without limitation, power to vote) of
more than 30% of the combined voting power of the outstanding equity securities
of the Parent Company, other than any entity in which the holders of equity
securities of the Parent Company immediately prior to such acquisition
beneficially own, directly or indirectly, immediately after such acquisition,
equity securities of the acquiring entity entitled to 70% or more of the votes
then eligible to be cast in the election of directors generally (or comparable
governing body) of the acquiring entity, in substantially the same proportion
that they owned the equity securities of the Parent Company immediately prior to
such acquisition or any employee benefit plan sponsored by any such entity (or
any related trust thereto); or

(d)
during any period of twelve consecutive months the following individuals (the
“Incumbent Directors”) cease for any reason to constitute a majority of the
number of directors then serving on the Board: individuals who, on the Effective
Date, constitute the Board and any new director whose appointment or election by
the Board or nomination for election by the Company’s shareholders was approved
or recommended by a vote of at least a majority of the directors then still in
office who either were directors on the Effective Date or whose appointment,
election or nomination for election was previously so approved or recommended
(other than such new director whose initial assumption of office is in
connection with an actual or threatened election contest, including, but not
limited to, a consent or proxy solicitation, relating to the election of
directors of the Company by or on behalf of a Person other than the Board).

1.7    “Code” shall mean the Internal Revenue Code of 1986, as amended.
1.8    “Company’s Assets” shall mean the assets (of any kind) owned by the
Parent Company, including, without limitation, the securities of the Parent
Company’s Subsidiaries and any of the assets owned by the Parent Company’s
Subsidiaries.
1.9    “Date of Termination” shall mean the date of Executive’s Separation From
Service set forth in the Notice of Termination or the date of death, as
applicable.
1.10    “Entity” shall mean any corporation, partnership, association,
joint-stock company, limited liability company, trust, unincorporated
organization or other business entity.
1.11    “Good Reason” shall mean the occurrence of any of the following events:
(a)
a diminution in Executive’s Base Salary of 5% or more, unless such reduction is
part of an initiative that applies to and affects all similarly situated
executive officers of the Company substantially the same and proportionately;

(b)
a material diminution in Executive’s authority, duties, or responsibilities
(including, in connection with a Change in Control or other Corporate
Transaction, Executive being assigned to any position (including offices and
reporting requirements), authority, duties or responsibilities that are not at
or with the Parent Company, engaged in the business of the successor to the
Parent Company or the corporation or other Entity surviving





--------------------------------------------------------------------------------




or resulting from such Corporate Transaction), including, without limitation,
Executive’s ceasing to be an officer of a publicly traded company;
(c)
in connection with a Change in Control or other Corporate Transaction, the
involuntary relocation of the geographic location of Executive’s principal place
of employment by more than 50 miles from its then current location;

(d)
a material breach by the Company of this Agreement, other than an isolated,
insubstantial and inadvertent failure to comply with this Agreement not
occurring in bad faith.

Notwithstanding the foregoing provisions of this Section 1.11 or any other
provision in this Agreement to the contrary, any assertion by Executive of a
termination of employment for “Good Reason” shall not be effective unless all of
the following conditions are satisfied: (i) the condition described in Section
1.11(a), (b), (c), or (d) giving rise to Executive’s termination of employment
must have arisen without Executive’s written consent; (ii) Executive must
provide written Notice of Breach to the Company of such condition in accordance
with Section 10.1 within 90 days of the initial existence of the condition
specified in the Notice of Breach; and (iii) the condition specified in the
Notice of Breach must remain uncorrected for 30 days after receipt of the Notice
of Breach by the Company. Any Notice of Breach shall be deemed void if the
Company cures the matter giving rise to Good Reason under this Section 1.11
within 30 days of the receipt of the Notice of Breach.
1.12    “Impaired” or “Impairment” means:
(a)
the Executive being eligible for the Company’s (or its Affiliate’s) long-term
disability benefits, if any are available to Executive; or

(b)
the Executive being unable to perform Executive’s duties or fulfill Executive’s
obligations under this Agreement by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 180 days, as
determined by the Company and certified in writing by a competent medical
physician selected solely by the Company in the event of any alleged mental
impairment and, in the event of any alleged physical impairment by the Company
with the Executive having the right to approve such selection (however, if the
Executive fails to approve the Company’s first two selections within ten days of
being notified of each such selection, the Company will have the right
thereafter to designate any licensed medical physician on staff with either the
Baylor College of Medicine or Methodist Hospital, each located in Houston,
Texas).

1.13    “Notice of Breach” shall mean a written notice delivered to the other
party within the time period required under the definition of “Cause” or “Good
Reason,” as applicable, that (a) indicates, as applicable, the specific
provision in this Agreement that the party contends the other party has breached
or the specific clause of the definition of “Cause” or “Good Reason” that the
party alleges to exist, and (b) to the extent applicable, sets forth in
reasonable detail the facts and circumstances Executive or the Company, as
applicable, claims provide the basis for such breach or other condition.
1.14    “Notice of Termination” shall mean a written notice delivered to the
other party indicating the specific termination provision in this Agreement
relied upon for termination of Executive’s employment and the Date of
Termination and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated and shall include a Notice of Breach, but only at the
time and to the extent such Notice of Breach becomes a Notice of Termination
under Section 3.3.
1.15    “Parent Company” shall mean Cardtronics plc, a public limited company
organized under English law, or any successor thereof, including any Entity into
which Cardtronics plc is merged, consolidated or amalgamated, including, without
limitation, any Entity otherwise resulting from a Corporate Transaction.
1.16    “Person” shall mean (a) an individual or Entity and (b) for purposes of
the definition of “Change in Control” and related provisions shall have the
meaning provided in Section 3(a)(9) of the Exchange Act, as modified and used in
Sections 13(d) and 14(d) thereof, except that such term shall not include (i)
the Parent Company or any of its Subsidiaries, (ii) a trustee or other fiduciary
holding securities under a Benefit Plan of the Parent Company or any of its
Affiliated companies, (iii) an underwriter temporarily holding securities
pursuant to an offering by the Parent Company of such securities, or (iv) an
Entity owned, directly or indirectly, by the shareholders of the Parent Company
in substantially the same proportion as their ownership of shares of the Parent
Company.
1.17    “Section 409A Payment Date” shall have the meaning set forth in Section
7.4(b).




--------------------------------------------------------------------------------




1.18    “Subsidiary” shall mean any direct or indirect majority-owned subsidiary
of the Parent Company or any majority-owned subsidiary thereof, or any other
Entity in which the Parent Company owns, directly or indirectly, a significant
financial interest provided that the Chief Executive Officer of the Parent
Company designates such Entity to be a Subsidiary for the purposes of this
Agreement.
ARTICLE II    
EMPLOYMENT AND DUTIES
2.1    Employment; Commencement Date. Executive is commencing employment with
the Company pursuant to this Agreement on January 16, 2020 (the “Commencement
Date”) and, from and after such date, the Company agrees to employ Executive,
and Executive agrees to be employed by the Company, pursuant to the terms of
this Agreement and continuing for the period of time set forth in Article III,
subject to the terms and conditions of this Agreement.
2.2    Positions. From and after the Commencement Date, the Company shall employ
Executive in the position of Managing Director, North America of the Company or
in such other position or positions as the parties mutually may agree, and
Executive shall report to the Chief Executive Officer of the Company.
2.3    Duties and Services. Executive agrees to serve in the position(s)
referred to in Section 2.2 and to perform diligently and to the best of
Executive’s abilities the duties and services appertaining to such position(s)
as well as such additional duties and services appropriate to such position(s)
as may be assigned, from time to time, by the Company. Executive’s employment
shall also be subject to the policies maintained and established by the Company
and its Affiliates that are of general applicability to the Company’s executive
employees, as such policies may be amended from time to time.
2.4    Other Interests. Executive agrees, during the period of Executive’s
employment by the Company, to devote substantially all of Executive’s business
time, energy and best efforts to the business and affairs of the Company and its
Affiliates. Notwithstanding the foregoing, the parties acknowledge and agree
that Executive may (a) engage in and manage Executive’s passive personal
investments, (b) engage in charitable and civic activities, (c) at the sole
discretion of the Board, serve on the boards of other for- and non-profit
Entities, and (d) engage in de minimis other activities such as non-commercial
speeches; provided, however, that such activities shall be permitted solely if
such activities do not conflict with the business and affairs of the Company or
interfere with Executive’s performance of Executive’s duties hereunder or any
restrictive covenant in favor of the Company or its Affiliate, in each case, as
determined by the Company.
2.5    Duty of Loyalty. Executive acknowledges and agrees that Executive owes a
fiduciary duty of loyalty, fidelity and allegiance to act in the best interests
of the Company and to do no act that would materially injure the business,
interests or reputation of the Company or any of its Affiliates. In keeping with
these duties, Executive shall make full disclosure to the Company of all
business opportunities pertaining to the Company’s business and shall not
appropriate for Executive’s own benefit business opportunities concerning the
subject matter of the fiduciary relationship.
ARTICLE III    
TERM AND TERMINATION OF EMPLOYMENT
3.1    Term. Subject to the remaining terms of this Article III, this Agreement
shall be for an initial term that begins on the Commencement Date and continues
in effect through the fourth anniversary of the Commencement Date (the “Initial
Term”) and, unless terminated sooner as herein provided, shall continue on a
year‑to‑year basis (each a “Renewal Term” and, together with the Initial Term,
the “Term”). If the Company or Executive elects not to renew the Term under this
Agreement for a Renewal Term, the Company or Executive must provide a Notice of
Termination to the other party at least 90 days before the expiration of the
then-current Initial Term or Renewal Term, as applicable. In the event that one
party provides the other party with a Notice of Termination pursuant to this
Section 3.1, no further automatic extensions will occur and this Agreement and
Executive’s employment with the Company shall terminate at the end of the
then-existing Initial Term or Renewal Term, as applicable.
3.2    Company’s Right to Terminate. Notwithstanding the provisions of Section
3.1, the Company may terminate Executive’s employment and this Agreement during
the Term immediately and at any time for any of the following reasons by
providing Executive with a Notice of Termination:
(a)
Impairment: if the Executive is Impaired, the Company may, at its sole
discretion, elect not to immediately terminate the Executive but rather to
employ someone to undertake Executive’s authorities, duties and responsibilities
with respect to the Company and its Affiliates, including with Executive’s title
and reporting





--------------------------------------------------------------------------------




lines, during the period from the onset of any Impairment until Executive’s
employment with the Company is terminated or the Executive otherwise returns to
full duties. Notwithstanding anything to the contrary, any such action by the
Company will not constitute Good Reason, constructive termination or breach of
this Agreement or otherwise, provided further that, if Executive recovers from
the Impairment prior to the date Executive would qualify for long term
disability benefits and the Company does not return Executive to Executive’s
position, Executive shall have the right to resign for Good Reason in accordance
with the terms of this agreement;
(b)
Death: automatically upon Executive’s death;

(c)
Cause: for Cause; or

(d)
Discretion of the Company: for any other reason whatsoever (other than as set
forth in Sections 3.2(a), (b) or (c) or for no reason at all, in the sole
discretion of the Board.

3.3    Executive’s Right to Terminate. Notwithstanding the provisions of Section
3.1, Executive shall have the right to terminate Executive’s employment and this
Agreement during the Term for Good Reason or for any other reason whatsoever or
for no reason at all, in the sole discretion of Executive, by providing the
Company with a Notice of Termination. In the case of a termination of employment
by Executive without Good Reason, the Date of Termination specified in the
Notice of Termination shall not be less than 90 days from the date such Notice
of Termination is provided, and the Company may require a Date of Termination
earlier than that specified in the Notice of Termination (and, if such earlier
Date of Termination is so required by the Company, that shall be the “Date of
Termination” as defined in Section 1.1, and it shall not otherwise change the
basis for Executive’s termination nor be construed or interpreted as a
termination of employment pursuant to Section 3.1 or Section 3.2). In the event
Executive intends to terminate employment with the Company for Good Reason
because the Company failed to cure the event described in the Notice of Breach
within 30 days of receipt of the Notice of Breach, the Notice of Breach shall
automatically be deemed a Notice of Termination, effective immediately upon the
expiration of the cure period described in Section 1.11. If Executive fails to
provide the Company with the requisite Notice of Termination under this Section
3.3, Executive forfeits the right to any contingent future payments under this
Agreement.
3.4    Deemed Resignations. Unless otherwise agreed to in writing by the Company
and Executive prior to the termination of Executive’s employment, any
termination of Executive’s employment shall constitute an automatic resignation
of Executive as an officer of the Company and each Affiliate of the Company
(including the Parent Company), and an automatic resignation of Executive from
the Board (if applicable) and from the board of directors of the Company and any
Affiliate of the Company and from the board of directors or similar governing
body of any Entity in which the Company or any Affiliate holds an equity
interest and with respect to which board or similar governing body Executive
serves as the Company’s or such Affiliate’s designee or other representative.
3.5    Meaning of Termination of Employment. For all purposes of this Agreement,
Executive shall be considered to have terminated employment with the Company
only when Executive incurs a “separation from service” with the Company within
the meaning of Section 409A(a)(2)(A)(i) of the Code and applicable
administrative guidance issued thereunder (“Separation From Service”). For
purposes of any such provision of this Agreement relating to any such payments
or benefits, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service”.
ARTICLE IV    
COMPENSATION AND BENEFITS
4.1    Base Salary. During the Term of this Agreement, Executive shall receive a
minimum, annualized gross base salary of $425,000 (the “Base Salary”).
Executive’s Base Salary shall be paid in substantially equal installments in
accordance with the Company’s standard policy regarding payment of compensation
to executives but no less frequently than monthly.
4.2    Cash Incentive Plan Awards. Executive shall be eligible to receive an
annual bonus in respect of each calendar year during the Term (“Annual Bonus”)
based on criteria determined in the sole discretion of the Board (or a committee
thereof) as part of the Annual Executive Cash Incentive Plan of Cardtronics Plc
(and/or other then-current or similar or successor plan, the “AECIP”) and
subject to the terms and conditions of the AECIP, it being understood that (a)
the target Annual Bonus at planned or targeted levels of performance shall equal
100% of Executive’s Base Salary and (b) the actual amount of each Annual Bonus
to be paid to the Executive shall be determined in the sole discretion of the
Board (or a committee thereof) and may range between 0% and 200% of the target
Annual Bonus. The Company shall pay each Annual Bonus with respect to a calendar
year no later than March 15 of the calendar year following the year to which the
Annual Bonus relates, provided that (except as




--------------------------------------------------------------------------------




otherwise provided in Section 7.1(b)) Executive is employed by the Company on
such date of payment. Notwithstanding the foregoing, Executive’s Annual Bonus
for the year 2020 shall be guaranteed at no less than 100% of Executive’s Base
Salary.
4.3    One-Time Sign-On Bonus. Executive shall be eligible to receive a one
time:
(a)    sign-on bonus in an amount equal to $15,000 and paid as part of
Executive’s first payroll after commencement with the Company (the “Sign-On
Bonus”); and
(b)    relocation payment of $100,000 to cover personal travel, temporary living
and miscellaneous expenses associated with the Executive’s move to Houston,
Texas, payable no later than 30 days following the Commencement Date
(“Relocation Payment”), collectively the Sign-On Bonus and the Relocation
Payment are referred to herein as the “One-Time Sign-on Bonus”). The One-Time
Sign-On Bonus shall be subject to normal withholdings and if Executive’s
employment is terminated pursuant to Section 3.2(c) or if Executive resigns
without “Good Reason” within twelve (12) months following the Effective Date,
Executive shall repay the One-Time Sign-On Bonus in full to the Company.
Repayment of the One Time Sign-On Bonus must be made within 30 days of the date
of the Executive’s Date of Termination and may be set-off, at the sole
discretion of the Company, by the Company against any amounts otherwise owed to
the Executive pursuant to this Agreement or otherwise to the extent permitted by
applicable law (including Section 409A of the Code).
4.4    Stock Incentive Plan Awards. Executive shall be eligible to receive an
annual equity award each calendar year during the Term (“Annual Equity Award”)
with a grant date value at target equal to 125% of Base Salary, based on
criteria determined in the sole discretion of the Board (or a committee thereof)
as part of the Fourth Amended and Restated 2007 Stock Incentive Plan of
Cardtronics Plc (and/or other then-current or similar or successor plan, “Stock
Incentive Plan”). In addition, Executive will be awarded $250,000 in restricted
stock units (valued as of the close of trading on the date they are granted,
where such date shall be no later than 60 days following the Commencement Date)
as a one-time award, which award shall be governed by the terms and conditions
of the Stock Incentive Plan and the associated equity award agreement in the
form attached hereto as Exhibit A (the “Sign-On Stock Incentive Award”).
4.5    Other Perquisites. During the Term, the Company shall provide Executive
with substantially the same perquisite benefits made available to similarly
situated executive officers of the Company generally, from time to time.
4.6    Expenses. The Company shall reimburse Executive for all reasonable
business expenses incurred by Executive in performing services during the Term,
including all expenses of travel and living expenses while away from home on
business or at the request of and in the service of the Company; provided, in
each case, that such expenses are incurred and accounted for in accordance with
the policies and procedures established by the Company from time to time. Any
reimbursement of expenses pursuant to this Section 4.6 shall be made by the
Company upon or as soon as practicable following receipt of supporting
documentation reasonably satisfactory to the Company (but in any event not later
than the close of Executive’s taxable year following the taxable year in which
the expense is incurred by Executive).
4.7    Vacation and Sick Leave. During the Term, Executive shall be entitled to
(a) sick leave in accordance with the Company’s policies applicable to similarly
situated executive officers of the Company from time to time and (b) 4 weeks
paid vacation each calendar year (up to 40 hours of which may be carried forward
to a succeeding year).
4.8    Offices. Subject to Articles II, III and IV, Executive agrees to serve
without additional compensation, if elected or appointed thereto, as an officer
(in addition to the position specified in Section 2.2) or director of the
Company or any of the Company’s Affiliates and as a member of any committees of
the board of directors of any such Entities and in one or more executive
positions of any of the Company’s Affiliates.
ARTICLE V    
PROTECTION OF INFORMATION
5.1    Work Product. For purposes of this Article V, the term “the Company”
shall include the Company and any of its Affiliates (including the Parent
Company), and any reference to “employment” or similar terms shall include an
officer, director and/or consulting relationship. Executive agrees that all
information, inventions, patents, trade secrets, formulas, processes, designs,
ideas, concepts, improvements, diagrams, drawings, flow charts, programs,
methods, apparatus, software, hardware, ideas, improvements, product
developments, discoveries, systems, techniques, devices, models, prototypes,
copyrightable works, mask works, trademarks, service marks, trade dress,
business slogans, written materials and other things of value conceived, reduced
to practice, made or learned by Executive, either alone or with others, while
employed with the Company (whether during business hours or otherwise and
whether on Company’s premises or otherwise) that relate to the




--------------------------------------------------------------------------------




Company’s business and/or the business of Affiliates of the Company using the
Company’s time, data, facilities and/or materials (hereinafter collectively
referred to as the “Work Product”) belong to and shall remain the sole and
exclusive property of the Company (or its Affiliates) forever. Executive hereby
assigns to the Company all of Executive’s right, title, and interest to all such
Work Product. Executive agrees to promptly and fully disclose all Work Product
in writing to the Company. Executive agrees to cooperate and do all lawful
things requested by the Company to protect Company ownership rights in all Work
Product. Executive warrants that no Work Product has been conceived, reduced to
practice, made or learned by Executive prior to Executive’s employment with the
Company.
5.2    Confidential Information. During Executive’s employment with the Company,
the Company agrees to and shall provide to Executive confidential, proprietary,
non-public and/or trade secret information regarding the Company that Executive
has not previously had access to or knowledge of before the execution of this
Agreement including, without limitation, Work Product, technical information,
corporate opportunities, product specification, compositions, manufacturing and
distribution methods and processes, research, financial and sales data, business
and marketing plans, strategies, financing, plans, business policies and
practices of the Company, and/or Affiliates of the Company, know-how,
specialized training, mailing lists, acquisition prospects, identity of
customers or their requirements, the identity of key contacts within the
customer’s organizations or within the organization of acquisition prospects,
potential client lists, employee records, pricing information, evaluations,
opinions, interpretations, production, marketing and merchandising techniques,
prospective names and marks or other forms of information considered by the
Company to be confidential, proprietary, non-public or in the nature of trade
secrets (hereafter collectively referred to as “Confidential Information”) that
the Company and its Affiliates desire to protect.
5.3    No Unauthorized Use or Disclosure. Executive agrees to preserve and
protect the confidentiality of all Confidential Information and Work Product of
the Company and its Affiliates. Executive agrees that Executive will not, at any
time during or after Executive’s employment with the Company, make any
unauthorized disclosure of, and Executive shall not remove from the Company
premises, Confidential Information or Work Product of the Company or its
Affiliates, or make any use thereof, except, in each case, in the carrying out
of Executive’s responsibilities hereunder. Executive shall use all reasonable
efforts to cause all Persons to whom any Confidential Information shall be
disclosed by Executive hereunder to preserve and protect the confidentiality of
such Confidential Information. At the request of the Company at any time,
Executive agrees to deliver to the Company all Confidential Information that
Executive may possess or control. Executive agrees that all Confidential
Information of the Company (whether now or hereafter existing) conceived,
discovered or made by Executive during the period of Executive’s employment by
the Company exclusively belongs to the Company (and not to Executive), and upon
request by the Company for specified Confidential Information, Executive will
promptly disclose such Confidential Information to the Company and perform all
actions reasonably requested by the Company to establish and confirm such
exclusive ownership. Affiliates of the Company shall be third party
beneficiaries of Executive’s obligations under this Article V. As a result of
Executive’s employment by the Company, Executive may also from time to time have
access to, or knowledge of, Confidential Information or Work Product of third
parties, such as customers, suppliers, partners, joint venturers, and the like,
of the Company and its Affiliates. Executive also agrees to preserve and protect
the confidentiality of such third party Confidential Information and Work
Product. Notwithstanding anything contained in this Agreement to the contrary,
Executive may disclose Confidential Information: (a) as such disclosure or use
may be required or appropriate in connection with his work as an employee of the
Company; (b) when required to do so by a court of law, by any governmental
agency having apparent supervisory authority over the business of the Company or
by any administrative or legislative body (including a committee thereof) with
apparent jurisdiction to order him to divulge, disclose or make accessible such
information; provided, however, that in the event disclosure is so required,
Executive shall provide the Company with prompt notice of such requirement prior
to making any such disclosure, so that the Company may seek an appropriate
protective order; or (c) as to such Confidential Information that becomes
generally known to the public or trade without his violation of this Section
5.3. Upon termination of Executive’s employment by the Company for any reason,
Executive promptly shall deliver such Confidential Information and Work Product,
and all copies thereof (in whatever form, tangible or intangible), to the
Company. Executive’s non-disclosure obligations in this Article V shall not be
applied to limit or interfere with Executive’s right, without notice to or
authorization of the Company, to communicate and cooperate in good faith with a
Government Agency for the purpose of (i) reporting a possible violation of any
U.S. federal, state, or local law or regulation, (ii) participating in any
investigation or proceeding that may be conducted or managed by any Government
Agency, including by providing documents or other information, or (iii) filing a
charge or complaint with a Government Agency. For purposes of this Agreement,
“Government Agency” means the Equal Employment Opportunity Commission, the
National Labor Relations Board, the Occupational Safety and Health
Administration, the U.S. Securities and Exchange Commission, the Financial
Industry Regulatory Authority, or any other self-regulatory organization or any
other federal, state, or local governmental agency or commission. The
disclosures and actions protected in this Section 5.3 are referred to herein as
“Protected Activities.”




--------------------------------------------------------------------------------




5.4    Ownership by the Company. If, during Executive’s employment by the
Company, Executive creates any work of authorship fixed in any tangible medium
of expression that is the subject matter of copyright (such as videotapes,
written presentations, or acquisitions, computer programs, electronic mail,
voice mail, electronic databases, drawings, maps, architectural renditions,
models, manuals, brochures, or the like) relating to the Company’s business,
products, or services, whether such work is created solely by Executive or
jointly with others (whether during business hours or otherwise and whether on
the Company’s premises or otherwise), including any Work Product, the Company
shall be deemed the author of such work if the work is prepared by Executive in
the scope of Executive’s employment; or, if the work relating to the Company’s
business, products or services is not prepared by Executive within the scope of
Executive’s employment but is specially ordered by the Company as a contribution
to a collective work, as a part of a motion picture or other audiovisual work,
as a translation, as a supplementary work, as a compilation, or as an
instructional text, then the work shall be considered to be work made for hire
and the Company shall be the author of the work. If the work relating to the
Company’s business, products, or services is neither prepared by Executive
within the scope of Executive’s employment nor a work specially ordered that is
deemed to be a work made for hire during Executive’s employment by the Company,
then Executive hereby agrees to assign, and by these presents does assign, to
the Company all of Executive’s worldwide right, title, and interest in and to
such work and all rights of copyright therein.
5.5    Assistance by Executive. During the period of Executive’s employment by
the Company, Executive shall assist the Company and its nominee, at any time, in
the protection of the Company’s or its Affiliates’ worldwide right, title and
interest in and to Confidential Information and Work Product and the execution
of all formal assignment documents requested by the Company or its nominee and
the execution of all lawful oaths and applications for patents and registration
of copyright in the United States and foreign countries. After Executive’s
employment with the Company terminates, at the request from time to time and
expense of the Company or its Affiliates, Executive shall reasonably assist the
Company and its nominee, at reasonable times and for reasonable periods and for
reasonable compensation, in the protection of the Company’s or its Affiliates’
worldwide right, title and interest in and to Confidential Information and Work
Product and the execution of all formal assignment documents requested by the
Company or its nominee and the execution of all lawful oaths and applications
for patents and registration of copyright in the United States and foreign
countries.
5.6    Remedies. Executive acknowledges that money damages would not be a
sufficient remedy for any breach of this Article V by Executive, and the Company
or its Affiliates shall be entitled to enforce the provisions of this Article V
by immediately terminating payments then owing to, or the rights of, Executive
under Section 7.1(b)(i) through (v) or otherwise upon its determination of any
such breach and to obtain specific performance and injunctive relief as remedies
for such breach or any threatened breach. Such remedies shall not be deemed the
exclusive remedies for a breach of this Article V but shall be in addition to
all remedies available at law or in equity, including the recovery of damages
from Executive and Executive’s agents. However, if it is determined that
Executive has not committed a breach of this Article V, then the Company shall
resume the payments and benefits due under this Agreement and pay to Executive
and Executive’s spouse, if applicable, all payments and benefits that had been
suspended pending such determination.
5.7    Immunity from Liability for Confidential Disclosure of Trade Secrets.
Executive shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that is made in
confidence either directly or indirectly to a Federal, State or local government
official, or to an attorney, solely for the purpose of reporting or
investigating, a violation of law. Executive shall also not be held criminally
or civilly liable under any Federal or State trade secret law for the disclosure
of a trade secret made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. If Executive files a
lawsuit alleging retaliation by the Company for reporting a suspected violation
of the law, Executive may disclose the trade secret to Executive’s attorney and
use the trade secret in the court proceeding, so long as any document containing
the trade secret is filed under seal and does not disclose the trade secret,
except pursuant to court order. However, Executive is not authorized to make any
disclosures as to which the Company may assert protections from disclosure under
the attorney-client privilege or the attorney work product doctrine without
prior written consent of the Company’s General Counsel or another authorized
officer designated by the Company. This Section 5.7 will govern to the extent it
may conflict with any other provision of this Agreement.
ARTICLE VI    
STATEMENTS CONCERNING THE COMPANY
6.1    Statements by Executive. Executive shall not, at any time, publicly or
privately, verbally or in writing, directly or indirectly, make or cause to be
made any defaming and/or disparaging, derogatory, misleading, or false statement
about the Company or its Affiliates, their products, or any current or former
directors, officers, employees, or agents of the Company or




--------------------------------------------------------------------------------




its Affiliates, or the business strategy, plans, policies, practices, or
operations of the Company or its Affiliates, to any person or entity, including
without limitation, members of the investment community, press, customers,
competitors, employees, and advisors of the Company or its Affiliates. This
Section 6.1 shall not be applied to limit or interfere with Executive’s right to
engage in Protected Activities as defined in Section 5.3. A violation or
threatened violation of this prohibition may be enjoined by the courts and would
be considered a material breach of this Agreement. The rights afforded the
Company and its Affiliates under this provision are in addition to any and all
rights and remedies otherwise afforded by law.
ARTICLE VII    
EFFECT OF TERMINATION OF EMPLOYMENT ON COMPENSATION
7.1    Effect of Termination of Employment on Compensation – Impairment and
Death, Cause, Resignation without Good Reason and election by Executive not to
renew the Initial Term or any Renewal Term
(a)    If Executive’s employment hereunder shall terminate for any reason
described in Section 3.2(a) (Impairment), 3.2(b) (Death), 3.2(c) (Cause),
pursuant to Executive’s resignation other than for Good Reason, or by
Executive’s election not to renew the Initial Term or any Renewal Term in
accordance with Section 3.1, then all compensation and all benefits to Executive
hereunder shall terminate contemporaneously with such termination of employment,
except that Executive shall be entitled to:
(i)    payment of all accrued and unpaid Base Salary to the Date of Termination;
(ii)    except in the case of a termination under Section 3.2(c) (Cause), any
unpaid Annual Bonus for the calendar year ending prior to the Date of
Termination, which amount shall be payable in a lump-sum on the date such annual
bonuses are paid to executives who have continued employment with the Company
(but in no event later than March 15th of the calendar year following the
calendar year to which such Annual Bonus relates);
(iii)    reimbursement for all incurred but unreimbursed expenses for which
Executive is entitled to reimbursement in accordance with Section 4.5; and
(iv)    benefits to which Executive is entitled under the terms of any
applicable benefit plan or program (other than any severance plan or program).
(b)    In addition, if Executive’s employment hereunder is terminated pursuant
to Section 3.2(a) (Impairment) or 3.2(b) (Death), subject to the Executive’s or
Executive’s representative’s or estate’s, as applicable, delivery, within 30
days (or 45 days if the Company determines necessary and set forth in the
Release (defined below)) after the date of such termination of employment, of an
executed release substantially in the form of the release attached as Appendix A
(the “Release”) and subject to Executive’s or Executive’s representative’s or
estate’s, as applicable, compliance with all of the surviving provisions of this
Agreement and non-revocation of the Release, the Executive’s outstanding equity
awards that were granted on or after the Effective Date shall be treated as
follows, unless the applicable award agreement provides for more favorable
treatment:
(i)    any sign-on or one-time special equity awards that were not awarded to
the Executive as part of the Company’s annual LTIP, shall fully vest as of the
Date of Termination,
(ii)    any equity awards granted as part of the annual LTIP that vest solely
based on continued employment or service that would have, but for the
termination of the Executive’s employment, vested in the 12 months immediately
following the Date of Termination, shall vest as of the Date of Termination,
(iii)    awards that vest solely or in part based on performance goals:
(A)
for a termination of employment during the performance period, such awards shall
be deemed earned at the target level of performance and a pro-rata number of
awards shall vest based on the number of full and partial months the Executive
was employed within the performance period over the number of total months in
the performance period; and

(B)
for a termination of employment following the end of a performance period
applicable to an award, any awards earned during the performance period shall
fully vest.





--------------------------------------------------------------------------------




7.2    Effect of Termination of Employment on Compensation – Resignation for
Good Reason or Discretion of the Company without Cause other than within 24
Months Following a Change in Control
(a)    If Executive’s employment hereunder shall terminate pursuant to
Executive’s resignation for Good Reason or by action of the Company pursuant to
Section 3.2(d) (Discretion of the Company) (which includes the Company’s
election not to renew the Initial Term or any Renewal Term in accordance with
Section 3.1), then all compensation and all benefits to Executive hereunder
shall terminate contemporaneously with such termination of employment, except
that Executive shall be entitled to all payments set forth in Section 7.1(a),
and subject to Executive’s delivery, within 30 days (or 45 days if the Company
determines necessary and set forth in the Release) after the date of Executive’s
termination of employment, of an executed release substantially in the form of
the Release and subject to Executive’s compliance with all of the surviving
provisions of this Agreement and non-revocation of the Release, Executive shall
receive the following additional compensation and benefits from the Company (but
no other compensation or benefits after such termination):
(i)    the Company shall pay to Executive a bonus for the calendar year in which
the Date of Termination occurs in an amount equal to the Annual Bonus for such
year as determined in good faith by the Board in accordance with the criteria
established pursuant to Section 4.2 and based on the Company’s performance for
such year, which amount shall be prorated through and including the Date of
Termination (based on the ratio of the number of days Executive was employed by
the Company during such year to the number of days in such year), payable in a
lump-sum on the date such annual bonuses are paid to executives who have
continued employment with the Company (but in no event later than March 15th of
the calendar year following the calendar year to which such Annual Bonus
relates);
(ii)    the Company shall pay to Executive an amount equal to one (1) times the
sum of Executive’s Base Salary as of the Date of Termination and the Average
Annual Bonus, which amount shall be paid in substantially equal installments in
accordance with the Company’s standard payroll practices over the 12 month
period following the Date of Termination; provided that the first payment shall
commence on the first payroll date that falls on or immediately following the
60th day after Executive’s Date of Termination and shall include any amounts
otherwise due prior thereto;
(iii)    a lump sum payment on the first payroll date that falls on or
immediately following the 60th day after Executive’s Date of Termination equal
to the product of (i) the monthly cost of the premium for coverage under the
Company’s group health plans under the Consolidated Omnibus Budget
Reconciliation Act of 1986, as amended (“COBRA”), as determined by the Company
on the Date of Termination and (ii) eighteen (18); and
(iv)    notwithstanding anything to the contrary in the applicable award
agreement, unless the applicable award agreement provides for more favorable
treatment:
(A)
any sign-on or one-time special equity awards that were not awarded to the
Executive as part of the Company’s annual LTIP, shall fully vest as of the Date
of Termination,

(B)
any equity awards granted as part of the annual LTIP that vest solely based on
continued employment or service that would have, but for the termination of the
Executive’s employment, vested in the 12 months immediately following the Date
of Termination, shall vest as of the Date of Termination,

(C)
equity awards granted as part of the annual LTIP that vest solely or in part
based on performance goals,

i.
for a termination of employment during the first 12 calendar months of a
performance period applicable to an award, such awards shall be forfeited;

ii.
for a termination of employment following the end of the first 12 calendar
months of a performance period, but prior to end of that performance period,
such awards shall be earned at the actual level of performance and a pro-rata
number of awards based on the number of full and partial months the Executive
was employed within the performance period over the number of total months in
the performance period shall vest in accordance with the terms of the relevant
award; and





--------------------------------------------------------------------------------




iii.
for a termination of employment following the end of the performance period
applicable to an award, any awards earned during that performance period shall
fully vest as of the Date of Termination.

7.3    Effect of Termination of Employment on Compensation – Resignation for
Good Reason or Discretion of the Company without Cause within 24 Months
Following a Change in Control.
(a)    If Executive’s employment hereunder shall terminate pursuant to
Executive’s resignation for Good Reason or by action of the Company pursuant to
Section 3.2(d) (Discretion of the Company) (which includes the Company’s
election not to renew the Initial Term or any Renewal Term in accordance with
Section 3.1), in each case, within twenty-four (24) months following a Change in
Control, then all compensation and all benefits to Executive hereunder shall
terminate contemporaneously with such termination of employment, except that
Executive shall be entitled to all payments set forth in Section 7.1(a), and
subject to Executive’s delivery, within 30 days (or 45 days if the Company
determines necessary and set forth in the Release) after the date of Executive’s
termination of employment, of an executed release substantially in the form of
the Release and subject to Executive’s compliance with all of the surviving
provisions of this Agreement and non-revocation of the Release, Executive shall
receive the following additional compensation and benefits from the Company (but
no other compensation or benefits after such termination):
(i)    the Company shall pay to Executive a bonus for the calendar year in which
the Date of Termination occurs in an amount equal to the Annual Bonus for such
year at target, which amount shall be prorated through and including the Date of
Termination (based on the ratio of the number of days Executive was employed by
the Company during such year to the number of days in such year), payable in a
lump-sum on the first payroll date that falls on or immediately following the
60th day after Executive’s Date of Termination;
(ii)    the Company shall pay to Executive an amount equal to two times the sum
of Executive’s Base Salary as of the Date of Termination and the Average Annual
Bonus, in a lump sum on the first payroll date that falls on or immediately
following the 60th days after Executive’s Date of Termination;
(iii)    a lump sum payment on the first payroll date that falls on or
immediately following the 60th day after Executive’s Date of Termination equal
to the product of (i) the monthly cost of the premium for coverage under the
Company’s group health plans under COBRA, as determined by the Company on the
Date of Termination and (ii) eighteen (18); and
(iv)    notwithstanding anything to the contrary in the applicable award
agreement, unless the applicable award agreement provides for more favorable
treatment and provided the applicable stock incentive plan allows: (A) any
sign-on or one-time special equity awards that were not awarded to the Executive
as part of the Company’s annual LTIP, shall fully vest as of the Date of
Termination, (B) any equity awards granted as part of the annual LTIP that vest
solely based on continued employment or service that would have, but for the
termination of the Executive’s employment, vested following the Date of
Termination, shall fully vest as of the Date of Termination, (C) equity awards
granted as part of the annual LTIP that vest solely or in part based on
performance goals, (1) for a termination of employment during the performance
period applicable to an award, such awards shall be deemed earned at the greater
of actual or target level of performance and any time-vesting condition shall be
satisfied as of the Date of Termination and (2) for a termination of employment
following the end of the performance period applicable to an award, any awards
earned during the performance period, and that would have, but for the
termination of the Executive’s employment, vested following the Date of
Termination, shall fully vest as of the Date of Termination. In the event the
applicable stock incentive plan does not allow for vesting of any award as
outlined herein, Executive shall be entitled to the most favorable treatment for
vesting of that award available under the applicable stock incentive plan.
The payments and benefits set forth in this Section 7.1, 7.2 and 7.3, as
applicable, shall be the Executive’s sole right to severance or termination pay.
7.4    Section 409A of the Code.
(a)    It is the intention of the parties that this Agreement comply with the
requirements of Section 409A of the Code and applicable administrative guidance
issued thereunder. Accordingly, to the extent there is any ambiguity as to
whether one or more provisions of this Agreement would otherwise contravene the
applicable requirements or limitations of Section 409A of the Code, then those
provisions shall be interpreted and applied in a manner that does not result in
an imposition of a tax or




--------------------------------------------------------------------------------




penalty under Section 409A of the Code. In no event may Executive, directly or
indirectly, designate the calendar year of a payment. Nothing contained in this
Agreement shall constitute any representation or warranty by the Company
regarding compliance with Section 409A of the Code. Neither the Company nor its
directors, officers, employees or advisers shall be liable to Executive (or any
individual claiming a benefit through Executive) for any tax, interest or
penalties Executive may owe as a result of compensation or benefits paid under
this Agreement, and the Company shall have no obligation to indemnify or
otherwise protect Executive from the obligation to pay any taxes pursuant to
Section 409A of the Code.
(b)    Notwithstanding any provision to the contrary in this Agreement, no
payments or benefits to which Executive becomes entitled under this Article VII
and which constitute deferred compensation within the meaning of Section 409A of
the Code shall be made or paid to Executive prior to the earlier of (i) the
first business day of the seventh month following the date of Executive’s
termination of employment or (ii) the date of Executive’s death ((i) or (ii), as
applicable, the “Section 409A Payment Date”), if (x) Executive is deemed on
termination of employment a “specified employee” within the meaning of that term
under Section 409A of the Code, (y) the stock of the Parent Company or any
successor Entity is publicly traded on an established market and (z) such
delayed commencement is otherwise required in order to avoid a prohibited
distribution under Section 409A(a)(2) of the Code. Upon the expiration of the
applicable delay period, all payments or benefits delayed pursuant to this
provision shall be paid in a lump sum to Executive, and any remaining payments
or benefits due under this Agreement shall be paid or provided in accordance
with the normal payment dates specified for them herein.
(c)    For purposes of Section 409A of the Code, the Executive’s right to
receive any installment payments pursuant to this Agreement shall be treated as
a right to receive a series of separate and distinct payments. Whenever a
payment under this Agreement specifies a payment period with reference to a
number of days (e.g., “payment shall be made within thirty days following the
date of termination”), the actual date of payment within the specified period
shall be within the sole discretion of the Company.
(d)    The following provisions shall apply to such reimbursements and any other
reimbursements or in-kind benefits provided pursuant to this Agreement in order
to assure that such reimbursements do not create a deferred compensation
arrangement subject to Section 409A of the Code: (i) the amount of
reimbursements or in-kind benefits to which Executive may become entitled in any
one calendar year shall not affect the amount of expenses eligible for
reimbursement or in-kind benefits provided hereunder in any other calendar year,
(ii) each reimbursement to which Executive becomes entitled shall be made no
later than the close of business of the calendar year following the calendar
year in which the reimbursable expense is incurred; and (iii) executive’s right
to reimbursement or in-kind benefits cannot be liquidated or exchanged for any
other benefit or payment.
ARTICLE VIII    
NON-COMPETITION AGREEMENT
8.1    Definitions. As used in this Article VIII, the following terms shall have
the following meanings:
“Business” means (a) during the period of Executive’s employment by the Company,
the core products and services provided by the Company and its Affiliates during
such period and other products and services that are functionally equivalent to
the foregoing, and (b) during the portion of the Prohibited Period that begins
on the termination of Executive’s employment with the Company, the products and
services provided by the Company and its Affiliates at the time of such
termination of employment and other products and services that are functionally
equivalent to the foregoing.
“Competing Business” means any business or Person that wholly or in any
significant part engages in any business competing with the Business in the
Restricted Area. In no event will the Company or any of its Affiliates be deemed
a Competing Business.
“Governmental Authority” means any governmental, quasi-governmental, state,
county, city or other political subdivision of the United States or any other
country, or any agency, court or instrumentality, foreign or domestic, or
statutory or regulatory body thereof.
“Legal Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, permit, certificate,
license, authorization, or other directional requirement (including, without
limitation, any of the foregoing that relates to environmental standards or
controls, energy regulations and occupational, safety and health standards or
controls including those arising under environmental laws) of any Governmental
Authority.




--------------------------------------------------------------------------------




“Prohibited Period” means the period during which Executive is employed by the
Company hereunder and a period of two (2) years following the termination of
Executive’s employment with the Company.
“Restricted Area” means the geographic area in which the Company or its
Affiliates have operations at the time of Executive’s termination of employment
with the Company.
8.2    Non-Competition; Non-Solicitation. Executive and the Company agree to the
non-competition and non-solicitation provisions of this Article VIII: (i) in
consideration for the Confidential Information provided by the Company to
Executive pursuant to Article V; (ii) as part of the consideration for the
compensation and benefits to be paid to Executive hereunder; (iii) to protect
the trade secrets and Confidential Information of the Company or its Affiliates
disclosed or entrusted to Executive by the Company or its Affiliates or created
or developed by Executive for the Company or its Affiliates, the business
goodwill of the Company or its Affiliates developed through the efforts of
Executive and/or the business opportunities disclosed or entrusted to Executive
by the Company or its Affiliates; and (iv) as an additional incentive for the
Company to enter into this Agreement. Executive further agrees that the terms
and provisions of this Agreement are reasonable and constitute an otherwise
enforceable agreement to which the terms and provisions of this Section 8.2 are
ancillary or a part of as contemplated by TEX. BUS. & COM. CODE ANN. Section
15.50-15.52.
(a)    Subject to the exceptions set forth in Section 8.2(b), Executive
expressly covenants and agrees that during the Prohibited Period (i) Executive
will refrain from carrying on or engaging in, directly or indirectly, any
Competing Business in the Restricted Area, and (ii) Executive will not, directly
or indirectly, own, manage, operate, join, become an employee, partner, owner or
member of (or an independent contractor to), control or participate in or be
associated in any way with or loan money to, sell or lease equipment to, or sell
or lease real property to any business or Person that engages in a Competing
Business in the Restricted Area.
(b)    Notwithstanding the restrictions contained in Section 8.2(a), Executive
may own an aggregate of not more than 2% of the outstanding stock of any class
of any corporation engaged in a Competing Business, if such stock is listed on a
national securities exchange or regularly traded in the over-the-counter market
by a member of a national securities exchange, without violating the provisions
of Section 8.2(a), provided that Executive does not have the power, directly or
indirectly, to control or direct the management or affairs of any such
corporation and is not involved in the management of such corporation. In
addition, the restrictions contained in Section 8.2(a) shall not preclude
Executive from being employed by a financial institution so long as Executive’s
principal duties at such institution are not directly and primarily related to
the Business.
(c)    Executive further expressly covenants and agrees that during the
Prohibited Period, Executive will not (i) directly or indirectly, solicit,
entice, persuade or induce any Person who is an officer, employee, consultant,
agent, or independent contractor of the Company or any of its Affiliates, or
was, during the one-year period prior to the Date of Termination, an officer,
employee, consultant, agent, or independent contractor of the Company or any of
its Affiliates, to terminate his or her employment, engagement, or associations
with the Company or such Affiliate, and/or to become employed by any business or
Person other than the Company or such Affiliate, and (ii) directly or
indirectly, solicit, entice, persuade or induce any business or Person who or
which is a customer of the Company or any of its Affiliates during the one-year
period prior to the Date of Termination, to terminate, diminish, reduce, or
otherwise alter the nature and/or magnitude of that customer relationship.
Notwithstanding the foregoing, the restrictions of clause (i) of this Section
8.2(c) shall not apply with respect to an officer, employee, consultant, agent,
or independent contractor whose employment or engagement has been involuntarily
terminated by the Company or any of its Affiliates (other than for cause).
(d)    Executive may seek the written consent of the Company, which may be
withheld for any reason whatsoever or for no reason at all, to waive the
provisions of this Article VIII on a case-by-case basis.
8.3    Relief. Executive acknowledges that money damages would not be a
sufficient remedy for any breach of this Article VIII by Executive, and that the
Company and/or its Affiliates shall be entitled to enforce the provisions of
this Article VIII by immediately terminating payments then owing to Executive
under Section 7.1(b)(i) through [(iv)] or otherwise upon its determination of
any such breach and to obtain specific performance and injunctive relief as
remedies for such breach or any threatened breach. Such remedies shall not be
deemed the exclusive remedies for a breach of this Article VIII but shall be in
addition to all remedies available at law or in equity, including the recovery
of damages from Executive. However, if it is determined that Executive has not
committed a breach of this Article VIII, then the Company shall resume the
payments and benefits due under this Agreement and pay to Executive all payments
and benefits that had been suspended pending such determination.




--------------------------------------------------------------------------------




8.4    Reasonableness; Enforcement. Executive hereby represents to the Company
that Executive has read and understands, and agrees to be bound by, the terms of
this Article VIII. Executive and the Company understand and agree that the
purpose of the provisions of this Article VIII is to protect the legitimate
business interests and goodwill of the Company. Executive acknowledges that the
limitations as to time, geographical area and scope of activity to be restrained
as contained in this Article VIII are the result of arm’s-length bargaining and
are fair and reasonable and do not impose any greater restraint than is
necessary to protect the legitimate business interests of the Company in light
of (a) the nature and wide geographic scope of the operations of the Business,
(b) Executive’s level of control over and contact with the Business in all
jurisdictions in which it is conducted, (c) the fact that the Business is
conducted throughout the Restricted Area and (d) the amount of compensation and
Confidential Information that Executive is receiving in connection with the
performance of Executive’s duties hereunder. It is the desire and intent of the
parties that the provisions of this Article VIII be enforced to the fullest
extent permitted under applicable Legal Requirements, whether now or hereafter
in effect and therefore, to the extent permitted by applicable Legal
Requirements, Executive and the Company hereby waive any provision of applicable
Legal Requirements that would render any provision of this Article VIII invalid
or unenforceable.
8.5    Reformation. The Company and Executive agree that the foregoing
restrictions are reasonable under the circumstances and that any breach of the
covenants contained in this Article VIII would cause irreparable injury to the
Company and its Affiliates. Executive understands that the foregoing
restrictions may limit Executive’s ability to engage in certain businesses
anywhere in the Restricted Area during the Prohibited Period, but acknowledges
that Executive will receive sufficiently high remuneration and other benefits
from the Company to justify such restriction. Further, Executive acknowledges
that Executive’s skills are such that Executive can be gainfully employed in
non-competitive employment, and that the agreement not to compete will not
prevent Executive from earning a living. Nevertheless, if any of the aforesaid
restrictions are found by a court of competent jurisdiction to be unreasonable,
or overly broad as to geographic area or time, or otherwise unenforceable, the
parties agree that any such court is expressly authorized to modify any such
unenforceable provision of this Article VIII in lieu of severing such
unenforceable provision in its entirety, whether by rewriting the offending
provision, deleting any or all of the offending provision, adding additional
language to this Article VIII, or by making such other modifications as it deems
warranted to carry out the intent and agreement of the parties as embodied
herein to the maximum extent permitted by law. The parties expressly agree that
this Article VIII, as so modified by the court, shall be binding upon and
enforceable against each of them. By agreeing to this contractual modification
prospectively at this time, the Company and Executive intend to make this
provision enforceable under the law or laws of all applicable States, Provinces
and other jurisdictions so that the entire agreement not to compete and this
Agreement as prospectively modified shall remain in full force and effect and
shall not be rendered void or illegal. Such modification shall not affect the
payments made to Executive under this Agreement.
ARTICLE IX    
DISPUTE RESOLUTION
9.1    Dispute Resolution. If any dispute arises out of this Agreement or out of
or in connection with any equity compensation award made to Executive by the
Company or any of its Affiliates, the complaining party shall provide the other
party written notice of such dispute. The other party shall have 10 business
days to resolve the dispute to the complaining party’s satisfaction. If the
dispute is not resolved by the end of such period, either disputing party may
require the other to submit to non-binding mediation with the assistance of a
neutral, unaffiliated mediator. If the parties encounter difficulty in agreeing
upon a neutral unaffiliated mediator, they shall seek the assistance of the
American Arbitration Association (“AAA”) in the selection process. If mediation
is unsuccessful, or if mediation is not requested by a party, either party may
by written notice demand arbitration of the dispute as set out below, and each
party hereto expressly agrees to submit to, and be bound by, such arbitration;
provided, however, that any party to this Agreement may seek provisional relief,
including temporary restraining orders, temporary protective orders, and
preliminary injunctive relief, pending arbitration or in aid of arbitration, or
both, against the other parties hereto in federal and state courts of competent
jurisdiction and provided, further, that any party to this Agreement may seek to
enforce, confirm, modify, or vacate an arbitration award in any federal and
state court of competent jurisdiction.
(a)    Unless the parties agree on the appointment of a single arbitrator, the
dispute shall be referred to one arbitrator appointed by the AAA. The arbitrator
will set the rules and timing of the arbitration, but will generally follow the
commercial rules of the AAA and this Agreement where same are applicable and
shall provide for a reasoned opinion.  
(b)    The arbitration hearing will in no event take place more than 180 days
after the appointment of the arbitrator.
(c)    The mediation and the arbitration will take place in Houston, Texas
unless otherwise agreed by the parties.




--------------------------------------------------------------------------------




(d)    The results of the arbitration and the decision of the arbitrator will be
final and binding on the parties and each party agrees and acknowledges that
these results shall be enforceable in a court of law.
(e)    All costs and expenses of the mediation and arbitration shall be borne
equally by the Company and Executive; provided that each party shall be
responsible for his or its own attorney fees.
9.2    Arbitration shall proceed solely on an individual basis without the right
for any claims to be arbitrated on a class action basis or on bases involving
claims brought in a purported representative capacity on behalf of others. The
arbitrator’s authority to resolve and make written awards is limited to claims
between the Executive and the Company alone. Claims may not be joined or
consolidated unless agreed to in writing by all parties. No arbitration award or
decision will have any preclusive effect as to issues or claims in any dispute
with anyone who is not a named party to the arbitration. Notwithstanding any
other provision in this Agreement, and without waiving either party’s right of
appeal, if any portion of this class action waiver provision is deemed invalid
or unenforceable, then the entire arbitration clause in this Agreement (other
than this sentence) shall be void.
ARTICLE X    
MISCELLANEOUS
10.1    Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given (a) when received if delivered personally, (b) on the date
receipt is acknowledged if delivered by certified mail, postage prepaid, return
receipt requested, (c) when received if delivered by overnight courier, or (d)
one day after transmission if sent by e-mail, with confirmation of transmission,
as follows:
If to Executive, addressed to:        Mr. Carter Hunt
452 Argosy Way
Castle Rock, CO 80108
carterjhunt21@gmail.com


if to the Company, addressed to:        Cardtronics USA, Inc.
2050 W Sam Houston Pkwy S, Suite 1300
Houston, Texas 77042
Attention: General Counsel
Email: CATM_Legal@cardtronics.com
or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt. If either party provides notice by e-mail, the
party must also send notice by one of the other delivery methods listed in this
Section 10.1, but failure to do so shall not invalidate the e-mail transmission.
10.2    Applicable Law; Submission to Jurisdiction.
(a)    This Agreement is entered into under, and shall be governed for all
purposes by, the laws of the State of Texas, without regard to conflicts of laws
principles thereof.
(b)    With respect to any claim or dispute related to or arising under this
Agreement not otherwise subject to arbitration under the terms of this
Agreement, the parties hereby consent to the exclusive jurisdiction, forum and
venue of the state and federal courts located in the State of Texas.
10.3    Indemnification.
(a)    Save and except for any Proceeding (as herein defined) brought by (i)
Executive’s former employer, including any Affiliate thereof (collectively
“Former Employer”), alleging that Executive’s employment hereunder violates any
agreement between Executive and such Former Employer, or (ii) Executive or his
estate, if Executive is made a party, or is threatened to be made a party, to
any action, suit or proceeding, whether civil, criminal, administrative or
investigative (a “Proceeding”), by reason of the fact that he is or was a
director, officer or employee of the Company or is or was serving at the request
of the Company as a director, officer, member, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, including
service with respect to employee benefit plans, whether or not the basis of such
Proceeding is Executive’s alleged action in an official capacity while serving
as a director, officer, member, employee or agent, Executive shall be
indemnified and held harmless by the Company to the fullest extent legally
permitted or authorized by the Company’s certificate of incorporation or bylaws
or resolutions of the board of directors of the Company and by the laws of the
State of Delaware




--------------------------------------------------------------------------------




against all cost, expense, liability and loss (including, without limitation,
attorney’s fees, judgments, fines, ERISA excise taxes or penalties and amounts
paid or to be paid in settlement) reasonably incurred or suffered by Executive
in connection therewith, and such indemnification shall continue as to Executive
even if he has ceased to be a director, member, employee or agent of the Company
or other Entity and shall inure to the benefit of Executive’s heirs, executors
and administrators; provided, however, that Executive shall not be indemnified
and held harmless by the Company for any cost, expense, liability, or loss
relating to a Proceeding concerning any action of the Executive in which a court
of competent jurisdiction determines that such action constitutes fraud,
embezzlement, gross negligence, or any criminal act. In order to be entitled to
the above described indemnification Executive must provide prompt written notice
to the Company of such Proceeding and the Company (and its insurers) shall be
entitled to defend such Proceeding and to enter into such settlement agreements
that the Company and its insurers believe is reasonable and necessary so long as
Executive is not required to admit any misconduct or liability, nor required to
pay any portion of such settlement. To the extent that the Company fails to
provide a defense for all claims raised in any Proceeding after receiving notice
thereof, the Company to the fullest extent permitted by applicable law shall
advance to Executive all reasonable costs and expenses incurred by him in
connection with a Proceeding within 20 days after receipt by the Company of a
written request for such advance. Such request shall include an undertaking by
Executive to repay the amount of such advance if it shall ultimately be
determined that he is not entitled to be indemnified against such costs and
expenses. Notwithstanding anything in this Section 10.3 to the contrary, unless
an earlier payment date is specified above, Executive shall be paid (or paid on
Executive’s behalf), in accordance with Treasury Regulation Section
1.409A-3(i)(1)(iv), all amounts to which Executive is entitled under this
Section 10.3 promptly but no later than the end of the calendar year following
the calendar year in which the indemnifiable expense is incurred.
(b)    Neither the failure of the Company (including their boards of directors,
independent legal counsel or stockholders) to have made a determination prior to
the commencement of any Proceeding concerning payment of amounts claimed by
Executive under Section 10.3(a) that indemnification of Executive is proper
because he has met the applicable standard of conduct, nor determination by the
Company (including its boards of directors, independent legal counsel or
stockholders) that Executive has not met such applicable standard of conduct,
shall create a presumption that Executive has not met the applicable standard of
conduct.
(c)    The Company will continue and maintain a directors and officers’
liability insurance policy covering Executive to the extent the Company provides
such coverage for its directors and other executive officers during the term of
Executive’s employment with the Company and thereafter until the expiration of
all applicable statutes of limitations.
(d)    If the Company enters into an indemnification agreement with any of its
directors or executive officers, the Company to the fullest extent permitted by
applicable law will enter into an indemnification agreement with Executive on
terms and conditions no less favorable than those set forth in any such
indemnification agreement.
(e)    No Conflict With Prior Agreements. Executive represents and warrants that
Executive’s performance of all the terms of this Agreement does not and shall
not breach any fiduciary or other duty or any covenant, agreement or
understanding (including, without limitation, any agreement relating to any
proprietary information, knowledge or data acquired in confidence, trust or
otherwise) to which Executive is a party or by the terms of which Executive may
be bound. Executive further covenants and agrees not to enter into any agreement
or understanding, either written or oral, in conflict with the provisions of
this Agreement
10.4    No Waiver. No failure by either party hereto at any time to provide
notice of any breach by the other party of, or to require compliance with, any
condition or provision of this Agreement shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.
10.5    Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.
10.6    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.
10.7    Withholding of Taxes and Other Employee Deductions. The Company may
withhold from any benefits and payments made pursuant to this Agreement all
federal, foreign, state, city and other taxes and withholdings as may be
required pursuant to any law or governmental regulation or ruling.
10.8    Headings. The Section headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.




--------------------------------------------------------------------------------




10.9    Gender and Plurals. Wherever the context so requires, the masculine
gender includes the feminine or neuter, and the singular number includes the
plural and conversely.
10.10    Successors.
(a)    This Agreement is personal to Executive and shall not be assignable by
Executive otherwise than by will or the laws of descent and distribution. The
rights, benefits and obligations of Executive hereunder shall not be subject to
voluntary or involuntary assignment, alienation or transfer, whether by
operation of law or otherwise, without the prior written consent of the Company.
In addition, any payment owed to Executive hereunder after the date of
Executive’s death shall be paid to Executive’s estate.
(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns. This Agreement may be assigned to any
successor (whether direct or indirect, by purchase, merger, consolidation,
amalgamation, scheme of arrangement, exchange offer, operation of law or
otherwise (including any purchase, merger, amalgamation, Change in Control or
other Corporate Transaction involving the Company or any Subsidiary or Affiliate
of the Company)) by operation of law or expressly in connection with a
disposition of substantially all of the assets of the Company. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as provided above.
10.11    Term. Termination of Executive’s employment under this Agreement shall
not affect any right or obligation of any party which is accrued or vested prior
to such termination. Without limiting the scope of the preceding sentence, the
provisions of Articles I, V, VI, VII, VIII, IX and X shall survive any
termination of the employment relationship and/or of this Agreement.
10.12    Entire Agreement. Except as provided in any signed written agreement
contemporaneously or hereafter executed by the Company and Executive, this
Agreement constitutes the entire agreement of the parties with regard to the
subject matter hereof, and contains all the covenants, promises,
representations, warranties and agreements between the parties with respect to
employment of Executive by the Company. Without limiting the scope of the
preceding sentence, all understandings and agreements preceding the date of
execution of this Agreement and relating to the subject matter hereof are hereby
null and void and of no further force and effect.
10.13    Modification; Waiver. Any modification to or waiver of this Agreement
will be effective only if it is in writing and signed by the parties.
10.14    Actions by the Board. Any and all determinations or other actions
required of the Board hereunder that relate specifically to Executive’s
employment by the Company or the terms and conditions of such employment shall
be made by the members of the Board other than Executive if Executive is a
member of the Board, and Executive shall not have any right to vote, participate
or decide upon any such matter.
10.15    Changes Due to Compliance with Applicable Law. Executive understands
that certain laws, as well as rules and regulations promulgated by the
Securities and Exchange Commission (including without limitation under the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the Sarbanes-Oxley
Act of 2002) and/or by securities exchanges, do and will require the Company to
recoup, and Executive to repay, incentive compensation payable hereunder under
the circumstances set forth under such laws, rules and regulations. Such
requirements will be set forth from time to time in policies adopted by the
Company (so-called “clawback” policies) and Executive acknowledges receipt of
the Company’s current clawback policy. Executive acknowledges that amounts paid
or payable pursuant to this Agreement as incentive compensation or otherwise by
the Company shall be subject to clawback to the extent necessary to comply with
such laws, rules, regulations and/or policy, which clawback may include
forfeiture, repurchase and/or recoupment of amounts paid or payable hereunder,
and Executive agrees to repay such amounts (whether or not still employed by the
Company or any of its Affiliates), as required by such laws, rules, regulations
or policy. Executive shall repay the Company in cash in immediately available
funds within 60 days of demand for payment by the Company or as otherwise agreed
by the Company in its sole discretion.
Any such clawback shall not provide Executive any termination rights or other
rights to payment under this Agreement (including no right to terminate for Good
Reason), nor constitute a breach or violation of this Agreement by the Company.
The Executive hereby consents to any changes to the current policy that are
adopted to comply with applicable law, rules or regulations (including by
securities exchanges). Further, if determined necessary or appropriate by the
Board, Executive agrees to enter into an amendment to this Agreement or a
separate written agreement with the Company to comply with such laws, rules and
regulations thereunder if required thereby or determined appropriate by the
Board in its reasonable discretion.




--------------------------------------------------------------------------------




10.16 Cooperation with Litigation. Notwithstanding this Agreement, Executive
agrees to reasonably cooperate with Company by making Executive reasonably
available, at the Company’s reasonable request, to testify on behalf of the
Company or any of its Affiliates in any action, suit, or proceeding, whether
civil, criminal, administrative, or investigative, and to assist the Company or
any of its Affiliates in any such action, suit, or proceeding by providing
information to and meeting and consulting with Company any of its Affiliates or
any of their counsel or representatives upon reasonable request, provided that
such cooperation and assistance shall not materially interfere with Executive's
then current activities (to the extent the Executive is no longer employed by
the Company) and shall be done in a manner to limit any interference with other
activities and any required travel and that the Company agrees to reimburse
Executive for all reasonable out of pocket expenses reasonably incurred in
connection with such cooperation by Executive. This Section 10.16 shall not be
applied to limit or interfere with Executive’s right to engage in Protected
Activities as defined in Section 5.3.
(Signature page follows)




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

COMPANY:


CARDTRONICS USA, INC.
By: /s/ Edward H. West
Name: Edward H. West
Title: Chief Executive Officer
                    
EXECUTIVE:
/s/ Carter Hunt
Name: Carter Hunt





APPENDIX A
RELEASE AGREEMENT
This Release Agreement (this “Agreement”) constitutes the release referred to in
the Employment Agreement (the “Employment Agreement”) dated as of January 16,
2020, by and between Carter Hunt (“Executive”) and Cardtronics USA, Inc., a
Delaware corporation (the “Company”).
(a)    For good and valuable consideration, including the Company’s provision of
certain payments and benefits to Executive in accordance with Section 7.1(b) of
the Employment Agreement, Executive hereby releases, discharges and forever
acquits the Company, Cardtronics plc, their Affiliates and subsidiaries and the
past, present and future stockholders, members, partners, directors, managers,
employees, agents, attorneys, heirs, legal representatives, successors and
assigns of the foregoing, in their personal and representative capacities
(collectively, the “Company Parties”), from any and all liability for, and
hereby waives, any and all claims, damages, or causes of action of any kind
relating to Executive’s employment with any Company Party, the termination of
such employment, and any other acts or omissions on or prior to the date of this
Agreement including, without limitation, any alleged violation through the date
of this Agreement of: (i) the Age Discrimination in Employment Act of 1967, as
amended; (ii) Title VII of the Civil Rights Act of 1964, as amended; (iii) the
Civil Rights Act of 1991; (iv) Section 1981 through 1988 of Title 42 of the
United States Code, as amended; (v) the Employee Retirement Income Security Act
of 1974, as amended; (vi) the Immigration Reform Control Act, as amended; (vii)
the Americans with Disabilities Act of 1990, as amended; (viii) the Occupational
Safety and Health Act, as amended; (ix) the Family and Medical Leave Act of
1993; (x) Chapter 21 of the Texas Labor Code; (xi) the Texas Whistleblower Act;
(xii) the Delaware Discrimination in Employment Act; (xiii) the Delaware Persons
with Disabilities Employment Protections Act; (xiv) the Delaware Whistleblowers’
Protection Act; (xv) the Delaware Fair Employment Practices Act; (xvi) any state
anti-discrimination law; (xvii) any state wage and hour law; (xviii) any other
local, state or federal law, regulation or ordinance; (xix) any public policy,
contract, tort, or common law claim; (xx) any allegation for costs, fees, or
other expenses including attorneys’ fees incurred in these matters; (xxi) any
and all rights, benefits or claims Executive may have under any employment
contract, incentive compensation plan or stock option plan with any Company
Party or to any ownership interest in any Company Party except as expressly
provided in the Employment Agreement and any stock option or other equity
compensation agreement between Executive and the Company; and (xxii) any claim
for compensation or benefits of any kind not expressly set forth in the
Employment Agreement or any such stock option or other equity compensation
agreement (collectively, the “Released Claims”).
(b)    The release of claims set forth in this Agreement shall not be applied to
modify or affect: (i) Executive’s right to enforce the terms of this Agreement
or the Employment Agreement; (ii) Executive’s right to receive an award from a
“Government Agency” (as defined in Section 5.3 of the Employment Agreement)
under its whistleblower program for reporting in good faith a possible violation
of law to such “Government Agency”; (iii) any vested rights and benefits that
Executive may have under any applicable Company benefit or compensation plan;
(iv) any recovery to which Executive may be entitled pursuant to workers’
compensation and unemployment insurance laws; (v) Executive’s right to challenge
the validity of this release under the ADEA; (vi) any rights that arise after
the date Executive executes this Agreement; or (vii) any right where a waiver is
expressly prohibited by law.
(c)    The Executive relinquishes any right, and agrees not to seek future
employment or re-employment with any of the Company Parties, and acknowledges
that the Company Parties shall have the right to refuse to re-employ the
Executive, in each case without liability of the Company Parties.
(d)    The Executive acknowledges and agrees that even though claims and facts
in addition to those now known or believed by the Executive to exist may
subsequently be discovered, it is the intention of the Executive in executing
this Agreement that the general release in subsection (a) shall be effective as
a full and final accord and satisfaction, and release of and from all
liabilities, disputes, claims, and matters covered under the general release in
subsection (a), known or unknown, suspected or unsuspected.
(e)    The furnishing of certain payments and benefits to Executive in
accordance with Section 7.1(b) of the Employment Agreement will not be deemed an
admission of liability or wrongdoing by the Company Parties. This Agreement is
not intended to indicate that any Released Claims actually exist or that, if
they do exist, they are meritorious. Rather, Executive is simply agreeing that,
in exchange for the consideration recited in subsection (a), any and all
potential claims of this nature that Executive may have against the Company
Parties as of the date of this Agreement, regardless of whether they actually
exist, are expressly settled, compromised and waived. By signing this Agreement,
Executive is bound by it. Anyone who succeeds to Executive’s rights and
responsibilities, such as heirs or the executor of Executive’s estate, is also
bound by this Agreement. This release also applies to any claims brought by any
person or agency or class action under which Executive may have a right or
benefit. THIS RELEASE INCLUDES MATTERS ATTRIBUTABLE TO THE SOLE OR PARTIAL
NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR OTHER FAULT, INCLUDING STRICT LIABILITY,
OF ANY OF THE COMPANY PARTIES.
(f)    By executing and delivering this Agreement, Executive acknowledges that:
(i)
the consideration given for the release in this Agreement is in addition to
anything of value to which the Executive was already entitled;

(ii)
Executive has carefully read this Agreement;

(i)
Executive has had at least [21 days/45 days] to consider this Agreement before
the execution and delivery hereof to the Company;

(ii)
Executive has been and hereby is advised in writing that Executive may, at
Executive’s option, discuss this Agreement with an attorney of Executive’s
choice and that Executive has had adequate opportunity to do so; and

(iii)
Executive fully understands the final and binding effect of this Agreement; the
only promises made to Executive to sign this Agreement are those stated in the
Employment Agreement and herein; and Executive is signing this Agreement
voluntarily and of Executive’s own free will, and that Executive understands and
agrees to each of the terms of this Agreement.

Notwithstanding the initial effectiveness of this Agreement, Executive may
revoke the delivery (and therefore the effectiveness) of this Agreement within
the seven day period beginning on the date Executive delivers this Agreement to
the Company (such seven day period being referred to herein as the “Release
Revocation Period”). To be effective, such revocation must be in writing signed
by Executive and must be delivered to the address of the Chief Executive Officer
of the Company before 11:59 p.m., Houston, Texas time, on the last day of the
Release Revocation Period. If an effective revocation is delivered in the
foregoing manner and timeframe, this Agreement shall be of no force or effect
and shall be null and void ab initio. No consideration shall be paid if this
Agreement is revoked by Executive in the foregoing manner.
Executed on this _______day of _____________, _______.
 
 
 
 



STATE OF
 
§
 
 
§
COUNTY OF
 
§



BEFORE ME, the undersigned authority personally appeared
___________________________, by me known or who produced valid identification as
described below, who executed the foregoing instrument and acknowledged before
me that he subscribed to such instrument on this ___________ day of
______________, ________.
 
 
 
 
NOTARY PUBLIC in and for the
 
State of ____________
 
My Commission Expires: ____________
 
Identification produced:




Older Worker Benefit Protection Act Disclosure for a Group Termination
1.    1.    This Employment Termination Program covers selected employees in the
Company’s [INSERT DECISIONAL UNIT].
2.    Employees eligible to participate in the Program are those employees in
the Company’s [INSERT DECISIONAL UNIT] whose employment with the Company is
being terminated by the Company.
3    Employees selected for the program have forty-five (45) days from the date
of their receipt of this proposed agreement to participate by signing and
returning the Release Agreement. Employees who choose to sign the Release
Agreement shall have seven (7) days after signing and returning it to the
Company to revoke it by delivering a signed revocation notice to the Company as
provided in the Release Agreement.
4.    The job titles and ages of all individuals selected for the program from
the Company’s [INSERT DECISIONAL UNIT] and all individuals in the same job
titles not selected for the program from the Company’s [INSERT DECISIONAL UNIT]
are as follows:
Job Title
Age
No. Selected
No. Not Selected
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



If you have any questions about this information, please contact [insert contact
name] at [insert phone number].










